Exhibit 10.17
 
SECURED PROMISSORY NOTE
 
US $25,000.00
March 12, 2010

 
FOR VALUE RECEIVED, the undersigned, ZEROSMOKE NORTH AMERICA, INC., a Florida
corporation (“ZeroSmoke or “Borrower”)  hereby, promises to pay to the order of
Cargo Connection Logistics Holding, Inc., a Florida corporation (the “Lender”),
the aggregate unpaid principal amount of Twenty-Five Thousand Dollars
(US$25,000.00) (the “Principal Amount”) pursuant to this promissory note (as the
same may be supplemented, modified, amended or restated from time to time in the
manner provided herein, the “Note”), together with all accrued but unpaid
interest on the principal balance of this Note from time to time outstanding
from the Funding Date until payment in full, without set-off, deduction or
counterclaim, at the rate and at the times set forth herein.
 
1. Defined Terms.
 
(a) “Affiliate” shall have the meaning set forth in Rule 12b-2 of the General
Rules and Regulations promulgated under the Securities Exchange Act of 1934, as
amended.
 
(b) “Business Day” shall mean a day other than a Saturday, Sunday or other day
on which commercial banks are authorized to close under the laws of the State of
Florida.
 
(c) “Extension Maturity Date” shall mean (i) the date that is six months from
the Original Maturity Date, and (ii) in the event that the Note is renewed and
extended beyond the Original Maturity Date, the date that is six months from the
previous Extension Maturity Date; subject to the Final Maturity Date.
 
(d) “Funding Date” shall mean the date that Lender delivers the Principal Amount
to the Borrower.
 
(e) “Original Maturity Date” shall mean the date that is three months from the
Funding Date.
 
(f) “Person” shall mean any individual, firm, corporation, partnership, trust,
incorporated or unincorporated association, joint venture, joint stock company,
limited liability company, governmental authority or other entity of any kind,
and shall include any successor (by merger or otherwise) of such entity.
 
(g) “Prime Rate” shall mean the highest “Prime Rate” as published in the Wall
Street Journal’s “Money Rates” table, which is described as the base rate on
corporate loans at large U.S. money center banks.
 
(h) “Subsidiary” shall mean, with respect to any Person, a corporation,
partnership, limited liability company or other entity of which such Person
and/or its other Subsidiaries own, directly or indirectly, such number of
outstanding shares or other ownership interests as have more than 50% of the
ordinary voting power for the election of directors or other managers of such
corporation, partnership, limited liability company or other entity.
 
 
1

--------------------------------------------------------------------------------

 
 
2. Commitment, Use of Proceeds, Funding.  The Lender agrees, subject to the
terms and conditions of this Note, to loan to the Borrowers the Principal
Amount, which shall be used by the Borrowers for those expenses as set forth on
Schedule A attached hereto. The use of the net proceeds of this Note received by
the Borrowers (excluding any interest prepaid on the Funding Date) shall be in
proportion to those specific line items set forth in Schedule A.  Any amendment,
revision or change to Schedule A shall require the prior written consent of
Lender and the Borrowers. The Lender shall deliver the Principal Amount (subject
to adjustment for costs and expenses as set forth in Section 13(e)), on the
Funding Date, via wire transfer in immediately available funds, to an account
designated by the Borrowers.
 
3. Interest.
 
(a) Calculation of Interest; Payments.
 
The Borrowers promise to pay interest quarterly on the Principal Amount of this
Note to Lender at the rate and in the manner specified herein.  Subject to
Section 11(a) hereof, interest shall accrue at 20% per annum (the “Interest
Rate”) on the outstanding balance of this Note (including accrued but unpaid
interest and all other sums due under this Note) during the period this Note is
outstanding.  For purposes of calculating interest accrued hereon at the
Interest Rate, the Interest Rate shall be calculated on the basis of the actual
days elapsed over a 365-day year, as the case may be, from the Funding Date.  At
all times accrued but unpaid interest, if any, and all other sums due under this
Note, shall be deemed part of the unpaid principal balance of this Note.
 
(b) Maximum Interest Rate.  In no event shall the interest rate payable with
respect to this Note exceed the maximum rate of interest permitted to be charged
under applicable law (the “Maximum Rate”).  If the amount of interest payable
for the account of the Lender exceeds the Maximum Rate, the amount of interest
payable for Lender’s account on such Interest Payment Date shall automatically
be reduced to the Maximum Rate.
 
4. Payments.
 
(a) Payments of Principal and Interest.   The outstanding balance due under this
Note, including all principal and accrued but unpaid interest and all other sums
due under this Note, shall be paid by the Borrowers to the Lender on the later
to occur of (i) the Original Maturity Date, or (ii) on the last Extension
Maturity Date where this Note remains outstanding; provided, however, that the
outstanding balance due under this Note, including all principal and accrued but
unpaid interest and all other sums due under this Note, shall become fully,
finally and absolutely due and payable to the Lender no later than the Final
Maturity Date.
 
All such payments shall be paid by the Borrowers to the Lender in cash by wire
transfer in immediately available funds to an account designated by the
Lender.  If the designated payment date is not a Business Day, such payment
shall be made on the next succeeding Business Day.
 
(b) Prepayment. The Borrowers may at any time prepay, in whole or in part and
without penalty, the outstanding principal balance of this Note, plus accrued
but unpaid interest thereon.  All payments made hereunder shall be applied first
in reduction of current interest due (if any), and any remaining amount in the
reduction of the outstanding principal balance.
 
 
2

--------------------------------------------------------------------------------

 
 
5. Acceleration.  If while this Note remains outstanding there occurs a Sale of
a Borrower (as hereafter defined), then the entire outstanding principal amount
of and accrued but unpaid interest on this Note shall immediately become due and
payable unless waived in writing by the Lender.  For purposes hereof, “Sale”
shall mean a single transaction or a series of related transactions having the
effect of (i) the sale, exchange or other transfer of all or substantially all
of the assets, rights and properties (including, but not limited to the
Intellectual Property) of a Borrower, (ii) the merger or consolidation,
amalgamation or other similar transaction in which a Borrower is a participant,
or (iii) the sale, exchange or other transfer of a majority of the issued and
outstanding securities of a Borrower.
 
6. Security.  The full payment by the Borrowers to the Lender of the entire
outstanding principal amount of this Note, together with all accrued but unpaid
interest thereon, shall be secured by certain collateral (the “Collateral”) as
set forth in that certain Security Agreement, dated the date hereof and attached
hereto as Exhibit A (the “Security Agreement”).
 
7. Representations and Warranties.
 
The Borrowers represent and warrant as follows:
 
(a) Each Borrower, (i) is duly organized, validly existing and in good standing
under the laws of the State of Florida, (ii) is duly qualified and in good
standing as a foreign entity in each other jurisdiction in which it owns or
leases property or in which the conduct of its business requires it to so
qualify or be licensed and (iii) has all requisite power and authority
(including, without limitation, all governmental licenses, permits and other
approvals) to enter into this Note, the Security Agreement (collectively, the
“Loan Documents”) and to perform all of the obligations to be performed under
the Loan Documents to own or lease and operate its properties and to carry on
its business as now conducted and as proposed to be conducted.
 
(b) The execution, delivery and performance by each Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby are within such Borrower’s powers (corporate or otherwise),
have been duly authorized by all necessary action, and do not (i) contravene
such Borrower’s articles of incorporation or bylaws, (ii) violate any law, rule,
regulation, order, writ, judgment, injunction, decree, determination or award,
(iii) conflict with or result in the breach of, or constitute a default or
require any payment to be made under, any contract, agreement, arrangement, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument binding
on or affecting such Borrower, any of its Affiliates or any of their  assets or
properties, or (iv) except for the liens created under the Security Agreement,
result in or require the creation or imposition of any lien upon or with respect
to any of the assets or properties of such Borrower’s or any of its
Subsidiaries.
 
(c) No authorization or approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body or any other third party is
required for (i) the due execution, delivery, recordation, filing or performance
by a Borrower of any Loan Document to which it is or is to be a party, or for
the consummation of the transactions contemplated thereby or (ii) the grant by a
Borrower of the liens granted by it pursuant to the Security Agreement.
 
 
3

--------------------------------------------------------------------------------

 
 
(d) The Loan Documents when delivered hereunder will have been, duly executed
and delivered by the Borrowers.  The Loan Documents when delivered hereunder
will be, the legal, valid and binding obligation of the Borrowers, enforceable
against the Borrowers in accordance with its terms.
 
(e) There is no action, suit, investigation, litigation or proceeding affecting
the Borrowers or any of their respective Subsidiaries, pending or threatened
before any court, governmental agency or arbitrator that (i) could have a
material adverse effect or (ii) purports to affect the legality, validity or
enforceability of any Loan Document or the consummation of the transactions
contemplated by the Loan Documents.
 
(f) The Borrowers own, clear of any liens, mortgages, adverse claims, charges,
security interests or other encumbrances, or is licensed or otherwise has the
legally enforceable right to use, all Intellectual Property (as hereinafter
defined) used in or necessary for the conduct of the Borrowers’ business as
currently conducted;
 
(i) no claims are pending or threatened that the Borrowers are  infringing on or
otherwise violating the rights of any person with regard to any Intellectual
Property used by, owned by and/or licensed to the Borrowers in connection with
their operation of the business and there are no valid grounds for any such
claims;
 
(ii) no person is infringing on or otherwise violating any right of the
Borrowers with respect to any Intellectual Property owned by and/or licensed to
the Borrowers in connection with the operation of the Borrowers’ business;
 
(iii) there are no valid grounds for any claim challenging the ownership or
validity of any Intellectual Property owned by the Borrowers or challenging the
Borrowers’ license or legally enforceable right to use any Intellectual Property
licensed by it; and
 
(iv) all patents, registered trademarks, service marks and copyrights held by
the Borrowers which are used in connection with the business are valid and
subsisting.
 
(v) For purposes of this Note, “Intellectual Property” means trademarks
(registered or unregistered), service marks, brand names, certification marks,
trade dress, assumed names, trade names and other indications of origin, the
goodwill associated with the foregoing and registrations in any jurisdiction of,
and applications in any jurisdiction to register, the foregoing, including any
extension, modification or renewal of any such registration or application;
inventions, discoveries and ideas, whether patented, patentable or not in any
jurisdiction; trade secrets and confidential information and rights in any
jurisdiction to limit the use or disclosure thereof by any person; writings and
other works of authorship, whether copyrighted, copyrightable or not in any
jurisdiction; registration or applications for registration of copyrights in any
jurisdiction, and any renewals or extensions thereof; any similar intellectual
property or proprietary rights and computer programs and software (including
source code, object code and data); licenses, immunities, covenants not to sue
and the like relating to the foregoing; and any claims or causes of action
arising out of or related to any infringement or misappropriation of any of the
foregoing.
 
 
4

--------------------------------------------------------------------------------

 
 
(g) The Borrowers are the legal and beneficial owner of the Collateral free and
clear of any lien, except for the liens and security interests created or
permitted under the Loan Documents.
 
(h) The Borrowers are, and shall be after the consummation of the transactions
contemplated hereby, solvent.
 
8. Affirmative Covenants
 
.  The Borrowers hereby covenant and agree that, for so long as there remains
any outstanding and unpaid principal or interest under this Note, the Borrowers
shall abide by the covenants and agreements set forth below in this Section 8.
 
(a) Further Assurances.  The Borrowers shall execute and deliver any and all
documents and instruments in connection with the transactions contemplated by
this Note, the Security Agreement, including without limitation, UCC financing
statements and continuation statements, as the Lender shall require.
 
(b) Books and Records.  The Borrowers shall maintain their books and records in
a true, accurate and commercially reasonable manner and grant to the Lender and
the Lender’s employees, agents, accountants and attorneys, reasonable access
thereto during normal business hours.  The Borrowers hereby specifically
authorize (i) the Lender and the Lender’s employees, agents, accountants and
attorneys to communicate directly with the accountant(s) for the Borrowers and
(ii) such accountant(s) to disclose to the Lender any and all financial
statements and other supporting financial documents and schedules (including
copies of any management letter with respect to the business, financial
condition and other affairs of the Borrowers), for the purpose of inspection and
to make extracts therefrom at all reasonable times and as often as the Lender
may reasonably require, and pay all reasonable and actual fees, costs and
expenses of the Lender in connection therewith.
 
(c) Deliveries.  The Borrowers shall deliver to the Lender all quarterly and
year end financial statements prepared by or on behalf of the Borrowers on or
after the date hereof.  All such financial statements shall be prepared in a
manner consistent with past practice or if different in the case of a Subsidiary
of the Borrowers, consistent with the past practice of the Borrowers with
respect to the preparation of financial statements for its Subsidiaries.
 
(d) Mark Books and Records.  The Borrowers shall appropriately record the
Lender’s security interest upon the Collateral in the Borrowers’ books and
records.
 
(e) Certain Expenses.  The Borrowers shall, upon demand of the Lender, pay all
reasonable costs and expenses incurred by the Lender (including, without
limitation, reasonable attorneys’ fees, filing fees and court costs) in
perfecting, monitoring, inspecting, protecting or realizing upon the Collateral
or otherwise enforcing or preserving any of its rights under or in connection
with this Note, the Security Agreement.  Until the Lender is so reimbursed, such
costs and expenses, including interest thereon at the Interest Rate, shall
become part of the Obligations (as defined in the Security Agreement) and part
of the unpaid principal of this Note.
 
 
5

--------------------------------------------------------------------------------

 
 
(f) Notices.  The Borrowers shall, promptly, and in any event within three  (3)
days after an officer of each Borrower obtains notice or knowledge thereof, give
written notice to the Lender of:
 
(i) the occurrence of any event that constitutes an Event of Default (as defined
herein) or an event that with notice or passage of time would constitute an
Event of Default;
 
(ii) any pending or threatened litigation or governmental investigation or
proceeding pending against a Borrower or any or their respective officers,
directors or employees, that could reasonably be expected to materially and
adversely affect the business, operations, property, assets, liabilities,
condition (financial or otherwise) or prospects of a Borrower;
 
(iii) any judgment or order against a Borrower or any of its Affiliates, final
or otherwise, in an amount in excess of $25,000;
 
(iv) any setoff, claim, withholding or other defense to which any of the
Collateral, or the Lender’s rights with respect to the Collateral, is subject;
and
 
(v) any change in the name under which a Borrower conducts its business, any
change of the location of the chief executive office of a Borrower and the
opening of any new place of business or the closing of any existing place of
business, and any change in the location of the places where any of the
Collateral, or any part thereof, or the books and records, or any part thereof,
are kept.
 
(g) Maintenance of Properties; Conduct of Business. The Borrowers shall maintain
and keep, or cause to be maintained and kept, their properties in good repair,
working order and condition (other than ordinary wear and tear), so that the
business carried on in connection therewith may be properly conducted at all
times and continue to engage, and cause each of its Subsidiaries to continue to
engage, in the businesses now conducted by them and in related businesses.
 
(h) Compliance With Laws.  The Borrowers shall comply with all laws, ordinances,
regulations or other governmental restrictions applicable to the Borrowers, and
maintain all permits, franchises, governmental authorizations, licenses and
concessions required or proper to operate its or their businesses as they are
currently being operated.
 
9. Negative Covenants.  The Borrowers agree that, for so long as there remains
any outstanding and unpaid principal or interest under this Note, the Borrowers
shall abide by the restrictions and negative covenants set forth in this Section
9, unless the Borrowers first obtain the written consent of the Lender to allow
the Borrowers to take the action that would otherwise result in a breach of this
Section 9.
 
(a) Indebtedness.  Neither a Borrower nor any Subsidiary of a Borrower shall
create, incur, assume, guarantee or suffer to exist any Indebtedness (as defined
herein) except Indebtedness to the Lender or an Affiliate
thereof.  Notwithstanding anything to the contrary set forth in this Section
9(a), Lender will not unreasonably withhold its consent for the Borrowers to
incur additional Indebtedness.
 
 
6

--------------------------------------------------------------------------------

 
 
(b) Liens.  Neither a Borrower nor any Subsidiary of a Borrower shall:
 
(i) create, incur, assume or suffer to exist any mortgage, pledge,
hypothecation, assignment, encumbrance, charge or other lien, security interest
or any interest or title of any vendor, lessor, lender or other secured party
(each, a “Lien”) upon any of the Collateral or any other property or assets of a
Borrower whether now owned or hereafter acquired;
 
(ii) transfer any such property or assets or income or property therefrom for
the purpose of subjecting the same to the payment of Indebtedness or the
performance of any other obligation in priority to payment of its general
creditors;
 
(iii) acquire, or agree or have an option to acquire, any property or assets
upon conditional sale or title retention or purchase money security agreement,
device or arrangement;
 
(iv) suffer to exist for a period of more than 30 days after the same shall have
been incurred any Indebtedness or claim or demand against it that, if unpaid,
would by law or upon bankruptcy or insolvency, or otherwise, be entitled to any
priority whatsoever over its general creditors; or
 
(v) sell, assign or otherwise transfer (except to the extent permitted by
Section 9(c) hereof) any accounts (including accounts receivable), contractual
rights, Intellectual Property, general intangibles, chattel paper or
instruments, with or without recourse;
 
provided, however, that a Borrower may incur Liens (x) to the Lender in
compliance with the terms hereof, and (y) imposed by law, which were incurred in
the ordinary course of business and do not secure Indebtedness for borrowed
money, such as warehousemen’s, materialmen’s and mechanics’ liens and other
similar liens arising in the ordinary course of business, and which do not in
the aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of business (collectively,
“Permitted Liens”).
 
(c) Dissolution, Sale of Assets; Recapitalizations.  The Borrowers shall
not  dissolve, reorganize (including capital reorganizations), reclassify their
capital stock, liquidate, acquire or sell any of their assets (including, but
not limited to any Intellectual Property) to any Person or enter into any
merger, consolidation, share exchange or business combination with any Person.
 
(d) Dividends; Restricted Payments.  Neither a Borrower nor any of its
Affiliates shall declare or pay any dividends, purchase any stock, provide for
any return of capital or any other dividends or make any distribution of any
kind on, or purchase, redeem or otherwise retire any of the capital stock of, a
Borrower or any of its Affiliates or set aside any sum for any such purpose,
including, without limitation, any repurchase of any capital stock of a Borrower
or any of its Affiliates, or make any prepayment or other repurchase of any
Indebtedness of a Borrower or any of its Affiliates; provided, however, that any
Affiliate of a  Borrower may make a distribution to a Borrower that is used
solely to (A) pay any principal or interest due on this Note or (B) make a
distribution that is used solely to repay or prepay this Note.
 
 
7

--------------------------------------------------------------------------------

 
 
(e) Obligations Under the Note.  Neither a Borrower nor any Affiliate of a
Borrower shall, by amendment of its Articles of Incorporation, or bylaws or
through any reorganization, transfer of assets, consolidation, merger,
dissolution, issue or sale of securities or any other voluntary action, avoid or
seek to avoid the observance or performance of any of the terms of the Note, the
Security Agreement, but shall at all times in good faith assist in the carrying
out of all such terms and in the taking of all such actions as may be necessary
or appropriate in order to protect the rights of the Lender.
 
(f) Other Corporate Matters. For so long as this Note is outstanding, the
Borrower shall: (i) not, without the unanimous consent of its directors: (A)
file a bankruptcy or insolvency petition or otherwise institute or cause to be
instituted insolvency proceedings with respect to itself or to any other entity
in which it has a direct or indirect legal beneficial ownership interest, (B)
dissolve, liquidate, consolidate, merger, or sell substantially all of the
Borrower’s assets or the assets of any other entity in which it has a direct or
indirect legal beneficial ownership interest, or (C) amend its articles of
incorporation or bylaws, which, in any event may not be amended without the
prior written consent of the Lender.
 
For purposes of this Note, “Indebtedness” of any Person shall mean (i) all
indebtedness for borrowed money; (ii) obligations under leases that, in
accordance with generally accepted accounting principles constitute capital
leases; (iii) notes payable and drafts accepted (including, without limitation,
cash overdrafts) representing extensions of credit, whether or not representing
obligations for borrowed money; (iv) any obligation owed for all or any part of
the deferred purchase price of property or services if the purchase price is due
more than three months from the date the obligation is incurred or is evidenced
by a note or similar written instrument; (v) all indebtedness secured by any
Lien on any property or asset owned or held by that Person regardless of whether
the indebtedness secured thereby shall have been assumed by that Person or is
non-recourse to the credit of that Person; (vi) all guarantees, endorsements and
other contingent obligations, whether direct or indirect, in respect of
indebtedness of others, including, without limitation, any obligation to supply
funds to, or in any manner to invest in, directly or indirectly, any Person, to
purchase indebtedness or to insure the owner of indebtedness against loss; (vii)
obligations in respect of letters of credit; and (viii) any interest rate
exchange transaction, pursuant to which a third party has agreed to pay such
Person an amount equal to the amount of interest on a notional amount of
principal that would have been due and payable on such date.
 
10. Events of Default.  The occurrence of any of the events set forth below in
this Section 10 shall be an “Event of Default” under this Note.
 
(a) Nonpayment.  The Borrowers shall fail to pay, on or before five (5) Business
Days after the date when due, any principal, interest or other amounts payable
hereunder.
 
(b) Breach.
 
 
8

--------------------------------------------------------------------------------

 
 
(i) The Borrowers or any Affiliate thereof shall default in the payment of any
Indebtedness or other obligation owed to any Person other than the Lender, or
default in the performance or observance of the material terms of any agreement,
document or instrument pursuant to which such Indebtedness or other obligation
pursuant to which such indebtedness or other obligation was created, secured or
guaranteed, the effect of which default is to cause or permit the holder of such
Indebtedness in excess of an aggregate amount of $25,000 or the obligee of such
obligation to cause or permit the same to be due prior to its stated maturity;
or
 
(ii) the Borrowers shall fail or shall have failed to comply with, observe,
perform or otherwise breach any covenant, agreement, representation, warranty or
other obligation to be performed by the Borrowers under this Note, the Pledge
Agreement or the Account Control Agreement;
 
(iii) the Borrowers or any Affiliate thereof shall fail to comply with, observe,
perform or otherwise breach any covenant, agreement, representation, warranty or
other obligation to be performed by the Borrowers or such Affiliate under any
material agreement  to which they or any of their Affiliates is a party, and
such failure shall not be cured or waived in accordance with the terms thereof
and the result of which is reasonably likely to have a material adverse effect
on the business, financial condition, results of operations or prospects of the
Borrowers.
 
(c) Bankruptcy.
 
(i) The Borrowers or any Affiliate thereof shall suffer, or consent to or apply
for, the appointment of a receiver, trustee, custodian, liquidator or other
officer with similar powers to take possession of all or a substantial portion
of its property or operate all or a substantial portion of their business or any
of their property, or the Borrowers or any Affiliate thereof shall generally
fail to pay its or their debts as they become due, or the Borrowers or any
Affiliate thereof shall admit in writing their inability to pay their debts as
they become due, or shall make a general assignment for the benefit of
creditors;
 
(ii) the Borrowers or any Affiliate thereof shall file a voluntary petition in
bankruptcy, or seek reorganization, in order to effect a plan or other
arrangement with creditors or any other relief under the United States
Bankruptcy Code, Title 11 of the United States Code, as amended or recodified
from time to time (the “Bankruptcy Code”) or under any state or federal law
granting relief to debtors, whether now or hereafter in effect (or the board of
directors shall adopt any resolution or otherwise authorize action to approve
any of the foregoing); or
 
(iii) any involuntary petition or proceeding pursuant to the Bankruptcy Code or
any other applicable state or federal law relating to bankruptcy, reorganization
or other relief for debtors is filed or commenced against the Borrowers or any
Affiliate thereof.
 
(d) Judgments, Etc.  The entry of any judgment against the Borrowers or any
Affiliate thereof, or any attachment, levy or execution against any property of
the Borrowers or any Affiliate thereof, other than judgments, attachments,
levies or executions that, individually or in the aggregate, do not have a
material adverse effect on the business of the Borrowers.
 
 
9

--------------------------------------------------------------------------------

 
 
(e) Dissolution or Liquidation.  The Borrowers or any Affiliate thereof  shall
dissolve or liquidate, or there shall be commenced an action for the involuntary
dissolution of the Borrowers or any Affiliate thereof that is not contested by
an appropriate proceeding promptly instituted and diligently prosecuted.
 
(f) Collateral.  The Collateral or any material portion thereof shall be sold,
transferred, conveyed, leased or encumbered without the prior written consent of
the Lender (at the Lender’s sole discretion).  The Collateral or any material
portion thereof shall be taken by, or shall be the subject of any pending or
threatened proceeding seeking the taking thereof by, eminent domain or a
purchase in lieu thereof.
 
(g) Post-Closing Covenants.  The Borrowers shall have failed to satisfy their
obligations set forth in Section 12 hereof by the thirtieth (30th) day following
the Funding Date.
 
11. Remedies.
 
(a) Interest Rate Increase.  If an Event of Default occurs and is continuing 30
days after such Event of Default, the Interest Rate shall automatically increase
from 20% per annum to 24.0% per annum on any remaining outstanding principal
under this Note.   Upon any cure of an Event of Default, the Interest Rate shall
revert to the Interest Rate on the first Business Day of the calendar month
following the date of such cure.
 
(b) Acceleration.  If an Event of Default occurs and is continuing under Section
10 hereof, the unpaid principal amount of this Note shall become due and payable
automatically and without any action by the Lender, together with any and all
accrued interest thereon and all costs payable pursuant to this Note, without
presentment, demand, protest, diligence, any additional notice whatsoever or
other requirements of any kind, all of which are hereby expressly waived by the
Borrowers except as otherwise required by applicable law.
 
(c) Enforcement.   If an Event of Default occurs and is continuing under Section
10 hereof, the Lender may, without notice to or demand upon the Borrowers, which
are hereby expressly waived by the Borrowers, proceed to protect, exercise and
enforce the rights and remedies of the Lender under the Note against the
Borrowers, and such other rights and remedies as are provided by law or equity.
Such proceeding may take place either by suit in equity or by action at law, or
both, and may be for specific performance of any covenant or agreement contained
in this Note or in the aid of the exercise of any power granted in this Note.
 
(d) Waiver.  If an Event of Default occurs and is continuing under Section 10
hereof, only the Lender may waive such Event of Default.
 
12. Intentionally Omitted
 
13. Miscellaneous.
 
(a) Waiver of Jury Trial and Setoff; Consent to Jurisdiction; Etc.
 
 
10

--------------------------------------------------------------------------------

 
 
(i) In any litigation in any court with respect to, in connection with, or
arising out of this Note or any instrument or document delivered pursuant to
this Note, or the validity, protection, interpretation, collection or
enforcement hereof or thereof, or any other claim or dispute howsoever arising,
between the Borrowers and the Lender, the Borrowers to the fullest extent it may
legally do so, (A) waives the right to interpose any setoff, recoupment,
counterclaim or cross-claim in connection with any such litigation, irrespective
of the nature of such setoff, recoupment, counterclaim or cross-claim, unless
such setoff, recoupment, counterclaim or cross-claim could not, by reason of any
applicable federal or state procedural laws, be interposed, pleaded or alleged
in any other action and (B) WAIVES TRIAL BY JURY IN CONNECTION WITH ANY SUCH
LITIGATION AND ANY RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY SUCH LITIGATION
ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER
THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  THE BORROWERS AGREE THAT THIS SECTION
13(a) IS A SPECIFIC AND MATERIAL ASPECT OF THIS NOTE AND ACKNOWLEDGES THAT THE
LENDER WOULD NOT EXTEND ANY CREDIT TO THE BORROWERS HEREUNDER IF THIS SECTION
13(a) WERE NOT PART OF THIS NOTE.
 
(ii) The Borrowers hereby irrevocably consents to the exclusive jurisdiction of
any state court located within Palm Beach County, Florida or the United States
District Court for the Southern District of Florida, in connection with any
action or proceeding arising out of or relating to this Agreement or any
document or instrument delivered pursuant to this Agreement or otherwise.  In
any such litigation, the Borrowers waive, to the fullest extent they may
effectively do so, personal service of any summons, complaint or other process
and agrees that the service thereof may be made by certified or registered mail
directed to the Borrowers, at the Borrowers’ address set forth on the signature
page hereto.  The Borrowers hereby waive, to the fullest extent it may
effectively do so, the defenses of forum non conveniens and improper venue.
 
(b) Notice.  Any notice, request, demand or other communication permitted or
required to be given hereunder shall be in writing, shall be sent by one of the
following means to the addressee at the address set forth above for the Lender
or set forth on the signature page for the Borrower (or at such other address as
shall be designated hereunder by notice to the other parties and persons
receiving copies, effective upon actual receipt) and shall be deemed
conclusively to have been given: (i) on the first Business Day following the day
timely deposited with Federal Express (or other equivalent national overnight
courier) or United States Express Mail, with the cost of delivery prepaid; (ii)
on the fifth Business Day following the day duly sent by certified or registered
United States mail, postage prepaid and return receipt requested; or (iii) when
otherwise actually delivered to the addressee. Copies may be sent by regular
first-class mail, postage prepaid, to such person(s) as a party may direct from
time to time by notice to the others, but failure or delay in sending copies
shall not affect the validity of any such notice, request, demand or other
communication so given to a party.
 
(c) Renewal; Amendments and Modification.  This Note may be  renewed and
extended by the Lender for additional three-month periods following the Original
Maturity Date provided that no Event of Default has occurred and is
continuing.  Notwithstanding the foregoing, this Note may be renewed for a
maximum of up to one (1) additional three-month periods
 
 
11

--------------------------------------------------------------------------------

 
 
provided that no Event of Default has occurred and is continuing. For the
avoidance of doubt, this Note cannot be extended or renewed beyond and all
outstanding principal and interest  and all other sums due to Lender under this
Note will become absolutely and fully due and payable on September 12, 2010 (the
“Final Maturity Date”).  Lender will provide written notice of its intention to
extend and renew this Note prior to the applicable maturity date.  No provision
hereof may be altered, amended, waived or limited except by written instrument
expressly referring to this Note and to such provision and executed by the
Borrowers and the Lender.  None of the terms or provisions of this Note shall be
deemed to have been abrogated, modified or waived by reason of any forbearance
on the part of the Lender or by reason of any failure or failures to enforce the
same.
 
(d) Governing Law.  This Note shall be governed by, and construed and enforced
in accordance with, the laws of the State of Florida without regard to
principles of conflicts or choice of law (or any other law that would make any
substantive laws of any state other than the State of Florida applicable
hereto).
 
(e) Expenses.  The Borrowers shall be responsible to pay the aggregate amount of
all costs and expenses (including, without limitation, reasonable legal fees,
accountants fees, due diligence fees and stamp taxes), incurred by the Lender in
connection with the negotiation and preparation of the transactions contemplated
by this Note and the Pledge Agreement.  Payment of the Lender’s costs and
expenses described above shall be made on the Funding Date and allocated and set
forth on the funds flow memorandum.  The Borrowers shall also be responsible to
pay on demand all costs and expenses which may be incurred by Lender associated
with the monitoring, review, inspections of records and the Collateral (as
defined in the Pledge Agreement), amendments, modifications, extensions,
perfection, protection, enforcement and adjudication of this Note and the Pledge
Agreement (including, without limitation, reasonable legal fees and accountants
fees).
 
(f) Captions.  The section and paragraph headings contained in this Note are
solely for the purpose of reference, are not part of the agreement of the
parties and shall not in any way affect the meaning or interpretation of this
Note.
 
(g) Assignment.  This Note may be assigned by the Lender without the consent of,
or notice to, the Borrowers and any assignee of this Note shall be deemed the
“Lender” for all purposes hereunder.  This Note and any obligations hereunder
may not be assigned by the Borrowers.  This Note and all obligations of the
Borrowers hereunder shall be binding upon the successors of the Borrowers, and
shall, together with the rights and remedies of the Lender hereunder, inure to
the benefit of the Lender, and its successors and assigns.
 
(h) Presentment.  Presentment for payment, notice of dishonor, protest and
notice of protest are hereby each waived by the Borrowers.  Any other waiver or
consent respecting this Note shall be effective only if in writing and granted
by the Lender and then only in the specific instance and for the specific
purpose for which given. No such other waiver or consent shall be deemed,
regardless of frequency given, to be a further or continuing waiver or consent.
The failure or delay of the Lender at any time or times to require performance
of, or to exercise the Lender’s rights with respect to, any term or provision of
this Note in no manner shall affect the Lender’s right at a later time to
enforce any such term or provision. No notice to or demand on the Borrowers in
any case shall entitle the Borrowers to any other or further notice or demand.
All rights, powers, privileges, remedies and other interests of the Lender under
this Note and applicable law are cumulative and not alternatives.
 
 
12

--------------------------------------------------------------------------------

 
 
(i) Entire Agreement.  This Note, together with the Pledge Agreement, contain
the entire agreement of the parties and supersedes all other agreements and
understandings, oral or written, with respect to the matters contained herein.
 
(j) Severability.  Any provision of this Note which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
[the remainder of this page was intentionally left blank; signature page
follows]
 
 
13

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the undersigned has executed and delivered this Note as of
the date first written above.
 

  ZEROSMOKE NORTH AMERICA, INC.          
 
By:
/s/        Name: Paolo Internicola       Title:   President          

 
 
14

--------------------------------------------------------------------------------

 
 
SCHEDULE A
 


Rent $1,305.00
Federal Express $200.00
UPS $39.43
Dr Frank settlement payment 3 of 4 $5,000.00
ECRM Trade show $7,150.00
Travel for trade show $1,250.00
Product development $3,500.00
Lease for copy machine $1,200.00
Telemarketing $1,200.00
Susan Vonachen salary $750.00
FPL $200.00
Cable $ 75.00
Phone $350.00
CPA $125.00
Office Alarm $158.00
Datapak Services Fulfillment $ 2,500.00
 
 
15

--------------------------------------------------------------------------------

 

 
EXHIBIT A
 
SECURITY AGREEMENT
 


 

16